Title: James Madison to Henry Clay, 21 March 1831
From: Madison, James
To: Clay, Henry


                        
                            
                                
                            
                            
                                
                                    
                                
                                Mar. 21. 1831
                            
                        
                        I have just recd. from the Revd. Mr. Beasly, lately at the Head of the University in Philad. a request
                                that I would drop you a few lines on the subject of his application for the vacant Presidentcy in the University at
                                Lexington. My personal knowledge of Mr. B. is very slight, and that of his literary publications too much so, to admit
                                of a competent judgment of his merits. That they disclose learned & ingenious researches on important topics
                                within the range of his professional Studies, may I believe be justly remarked of them; and of the moral features of
                                his Character, I know nothing that could warrant a doubt. But my testimony if entitled to more weight than can be
                                claimed for it, is of the less consideration, as I find that both Mr. Southard & Mr. Dickerson, who must be
                                well informed, of the qualifications of Mr. B will communicate such views of them, as will enable the Trustees to do
                                justice in the case. It remains for me therefore only to plead as an apology f[or] their interposition on my part. The
                                earnestness of a highly respectable individual for who[m] I am bound to entertain kind feelings & good wishes,
                                and I avail myself on the occasion, of offering the renewed expression of the esteem & cordial respects which, I pray you
                                to accept
                        
                            
                                
                            
                        
                    